Lawrence, Judge:
Certain drawing instruments and cases exported from West Germany comprised the subject merchandise of the appeals for a reappraisement enumerated in the schedule, attached to and made part of the decision herein.
The parties hereto have entered into a stipulation of fact wherein it has been agreed as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the counsel for the plaintiff and the Assistant Attorney General for the United States that the merchandise, covered by the appeals for reappraisement enumerated in Schedule A, attached hereto and made a part hereof, and described below by catalog numbers consist of drawing instruments and cases which in the decision of Keuffel & Esser Co. vs. United States, Abstract No. 59557, were held to be separately dutiable; that the eases and drawing instruments, in accordance with that decision, should be appraised separately instead of as an entirety; and that the market value or price at the time of exportation of the drawing instruments and eases covered by these appeals for reappraisement at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Western Germany in usual wholesale quantities and in the ordinary course of trade for export to the United States plus the cost of all containers and all coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in question, packed ready for shipment to the United States was as set forth below; that the weight of the cases was as set forth below:
*671Catalog number Value of drawing Value of Weight of instruments cases ease (lbs)
#190917-A/02046-50
1096 L $2.66 $0.72 0.460
1096 2.27 . 71 .440
1092 .98 .35 .285
988 7.13 .47 .110
1096 1/ET 2.12 . 86 . 530'
1096 L 1/ET 2.53 . 85 . 570-
1066 R 4.11 .46 . 440
1087 S 3.40 . 88 . 570
1095 2.02 . 60 . 429
#195322-A/05749-50
1086 SC 3.05 . 87 . 579
1095 2.02 . 60 . 420
1067 R 3. 98 1.04 . 505
1066 R 4.11 .46 .449
1096 LC 2.58 . 95 . 539
1096 L 2.66 .72 .469
208576-A/03996-51
1047 7. Ó0 . 87 . 640
1213 R 8.18 2.04 669
1213 H 6.85 1.93 .659
1095 J 2.05 . 65 449
760 K 2.75 .21 130
1202 N .76 .17 130
209254- A/04501-51
1047 MC 7.03 .61 .650
1046 MC 6.45 .59 .660
1216 9.40 1.83 1.110
1213 J 7.85 1.86 .660
1212 P J 5.20 1.07 .570
1202 N .74 .19 130
1202 H .40 .15 130
1066 R 4.90 . 54 . 440
1047 C 8.16 . 77 660
1047 .7.00 . 87 . 640
209588-A/04887-51
1202 N .68 .17 .130
1774 M 2.10 .30 .330
768 C .95 .21 .110
1047 C 8.14 .79 660
1087 SC 3.61 .88 .550
IT IS FURTHER STIPULATED AND AGREED that on or about the dates of exportation of the said merchandise, such or similar merchandise was not freely offered for sale for home consumption to all purchasers in the principal markets of Western Germany.
Upon the agreed facts before the court, I find and hold that export value, as that value is defined in section 402(d) of the Tariff Act of *6721930 (19 U.S.C. § 1402(d)), is the proper basis of value for the drawing instruments and cases in issue and that said value is as set forth in the tabulation above.
As to any other merchandise, the appeals are dismissed.
Judgment will issue accordingly.